                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 MICHAEL SPITKO and VIRGINIA
 SPITKO,                                   HONORABLE JEROME B. SIMANDLE
                Plaintiffs,

         v.                                        Civil Action
                                              No. 16–0489 (JBS-KMW)
 HARRAH’S ATLANTIC CITY
 OPERATING COMPANY LLC D/B/A
 HARRAH’S RESORT ATLANTIC CITY,                      OPINION

                     Defendant.



APPEARANCES:

Matthew S. Breslin, Esq.
David Brian Rodden, Esq.
Patrick J. Rodden, Esq.
RODDEN & RODDEN
125 North 20th Street
Philadelphia, Pa 19103
     Attorneys for Plaintiffs

Matthew S. Breslin, Esq.
Justin A. Britton, Esq.
Russell L. Lichtenstein, Esq.
COOPER LEVENSON, P.A.
1125 Atlantic Avenue – Third Floor
Atlantic City, NJ 08401
     Attorneys for Defendant

SIMANDLE, District Judge:

I.      INTRODUCTION

        Plaintiff Michael Spitko (hereinafter “Mr. Spitko”) and his

wife,    Plaintiff     Virginia   Spitko   (hereinafter   “Mrs.   Spitko”),
brought this action alleging that Mr. Spitko slipped and fell on

a greasy substance as a result of the negligence of Defendant,

Harrah’s     Atlantic     City   Operating   Company,    LLC   (hereinafter

“Defendant”). Defendant moves for summary judgment. [Docket Item

47.] For the reasons stated herein, the Court will deny Defendant’s

motion for summary judgment.

II.   BACKGROUND1

      A.     Facts

      On August 3, 2014, Plaintiffs ate dinner at the Waterfront

Buffet     (hereinafter    “Buffet”   or   “the   Buffet”)   located   within




1  For purposes of the instant motion and pursuant to Local Civil
Rule 56.1, the Court looks to Plaintiffs' Amended Complaint [Docket
Item 44] when appropriate, Defendant's Statement of Undisputed
Material Facts [Docket Item 47-1], Defendant’s Motion for Summary
Judgment [Docket Item 47-2.], Plaintiffs’ Response in Opposition
to Defendant’s Motion for Summary Judgment [Docket Item 48],
Plaintiffs’ “Additional Facts” [Docket Items 48-12], Defendant's
Response to Plaintiffs’ Opposition and “Additional Facts” [Docket
Item 49], and related exhibits and documents.
 
Defendant argues that Plaintiffs’ Response in Opposition to
Defendant’s Motion for Summary Judgment [Docket Item 48] and
Plaintiffs’ “Additional Facts” [Docket Item 48-12] fail to comply
with L. CIV. R. 56.1(a). However, Plaintiffs’ Opposition is “a
responsive statement of material facts, addressing each paragraph
of   the   movant’s  statement”   that   indicates  agreement   or
disagreement, states material facts in dispute, and cites to
affidavits and other documents in connection with the motion. See
L. CIV. R. 56.1. In addition, Rule 56.1 states “opponents may also
furnish a supplemental statement of disputed material facts.” Id.
In compliance with the Rule, Plaintiffs provided “Additional
Facts” in separately numbered paragraphs. Although, on occasion
Plaintiffs could have cited more specifically, the Court does not
find that Plaintiffs’ Opposition or “Additional Facts” violated L.
CIV. R. 56.1.

                                      2
Harrah’s Resort in Atlantic City, New Jersey and operated by

Defendant. [Docket Items 47-1, ¶ 1; 48, ¶ 1.] The Buffet is an

all-you-can-eat establishment featuring over a hundred food and

beverage items. [Docket Item 47-3, 821.] As Plaintiffs exited the

Buffet, through a tiled walkway between the food service station

and seating area [Docket Item 48, ¶¶ 17–18], Mr. Spitko slipped,

fell, and landed on his rear end. [Docket Items 47-1, ¶ 7; 48, ¶¶

7–10.]

       Prior to falling, Mr. Spitko did not notice any substance on

the floor. [Docket Items 47-1, ¶ 9; 48, ¶¶ 7–10.] However, after

the fall, he identified a “greasy, dirty spot and a mark in it” on

the floor. [Docket Items 47-1, ¶ 10; 48, ¶¶ 7-10.] Neither party

provided evidence to suggest how long this substance was on the

tile. [Docket Items 47-1, ¶ 12; 48, ¶¶ 11–12.] Defendant produced

a “Harrah’s Incident File Full Report” which indicates that Mr.

Spitko fell, injured his left elbow, and received first aid.

[Docket Items 49-2, ¶¶ 16-19; 48-12, ¶¶ 16-19.] Both parties agree

that   Defendant’s   Security   Specialist   took   photographs   of   the

accident location [Docket Items 48-12, ¶ 23; 49-2, ¶ 20]; however,

Plaintiffs allege that Defendant’s “Environmental Service” (EVS)

employee mopped the tile before Defendant’s Specialist took the

photographs. [Docket Item 48-13, 28.]

       Additionally, Plaintiffs allege that Defendant’s one-hour

surveillance video, capturing before, during, and after the fall,


                                   3
shows only one EVS employee monitoring the Buffet floor. [Docket

Item 48-13]. However, Defendant claims that it typically assigns

two EVS employees and a Buffet employee known as a “line wiper” to

monitor and clean the Buffet during the dinner shift. [Docket Item

47-2, 25-26.] Defendant contends that it followed this alleged

practice the night of Mr. Spitko’s fall. [Id.]

     Mr.   Spitko   alleges   that   he   suffered   multiple   injuries,

specifically to his knees and back, underwent a knee replacement,

and regularly receives lower back injections due to the fall.

[Docket Item 44, ¶ 33.]

     B. Procedural History

     Plaintiffs filed a complaint on January 28, 2016 [Docket Item

1] and subsequently filed an amended complaint on June 29, 2018.

[Docket Item 44.] Mr. Spitko claims one count of negligence and

Mrs. Spitko claims loss of consortium. [Id.] Defendant filed a

motion for summary judgment, which is now pending before the Court.

[Docket Item 47-2.] Plaintiff filed a Response in Opposition

[Docket Item 48] and Defendant filed a Reply. [Docket Item 49.]

The Court heard oral argument on March 11, 2019.

III. STANDARD OF REVIEW

     At summary judgment, the moving party bears the initial burden

of demonstrating that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law. FED. R. CIV. P. 56(a); accord Celotex Corp. v. Catrett, 477



                                     4
U.S. 317, 323 (1986). Once a properly supported motion for summary

judgment is made, the burden shifts to the non-moving party, who

must set forth specific facts showing that there is a genuine issue

for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986). In reviewing a motion for summary judgment, the court is

required to examine the evidence in the light most favorable to

the   non-moving   party,   here   the   Plaintiffs,   and   extend   all

reasonable inferences in that party's favor. Scott v. Harris, 550

U.S. 372, 378 (2007); Halsey v. Pfeiffer, 750 F.3d 273, 287 (3d

Cir. 2014). Credibility determinations are not appropriate for the

court to make at the summary judgment stage. Davis v. Portlines

Transportes Maritime Internacional, 16 F.3d 532, 536 n.3 (3d Cir.

1994).

      A factual dispute is material when it “might affect the

outcome of the suit under the governing law,” and genuine when

“the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248. The non-moving

party “need not match, item for item, each piece of evidence

proffered by the movant,” but must simply present more than a “mere

scintilla” of evidence on which a jury could reasonably find for

the non-moving party. Boyle v. Cty. of Allegheny Pennsylvania, 139

F.3d 386, 393 (3d Cir. 1998) (quoting Anderson, 477 U.S. at 252).




                                    5
IV.   DISCUSSION

      A. Plaintiffs’ Expert: Charles Penza

      Defendant asserts that Plaintiffs’ expert, Charles Penza, is

not “qualified to offer expert testimony under either Daubert or

FED. R. EVID. 702.” [Docket Item 49, 5; Daubert v. Merrell Dow

Pharms., Inc., 509 U.S. 579 (1993).] Although Defendant did not

file a formal motion to strike Mr. Penza’s opinions or testimony,

Plaintiffs and Defendant both briefed and argued the issue and

therefore the Court will address the objection to Mr. Penza’s

expert opinion.

      Mr. Penza's testimony is subject to the Federal Rules of

Evidence, which mandate that:


      A witness who is qualified as an expert by knowledge,
      skill, experience, training, or education may testify in
      the form of an opinion or otherwise if: (a) the expert's
      scientific, technical, or other specialized knowledge
      will help the trier of fact to understand the evidence
      or to determine a fact in issue; (b) the testimony is
      based on sufficient facts or data; (c) the testimony is
      the product of reliable principles and methods; and (d)
      the expert has reliably applied the principles and
      methods to the facts of the case.

FED. R. EVID. 702. Expert opinions may be based on

      facts or data in the case that the expert has been made
      aware of or personally observed. If experts in the
      particular field would reasonably rely on those kinds of
      facts or data in forming an opinion on the subject, they
      need not be admissible for the opinion to be admitted.
      But if the facts or data would otherwise be inadmissible,
      the proponent of the opinion may disclose them to the
      jury only if their probative value in helping the jury



                                 6
      evaluate the opinion            substantially      outweighs      their
      prejudicial effect.

FED. R. EVID. 703.

      These     Rules        create     "a      trilogy     of        restrictions

on expert testimony:            qualification,            reliability,           and

fit." Schneider ex. rel. Estate of Schneider v. Fried, 320 F.3d

396, 404 (3d Cir. 2003) (citation omitted). Qualification refers

to the requirement that the witness possess specialized expertise.

The   Third   Circuit   has     "interpreted     the    specialized      knowledge

requirement    liberally,      and    ha[s]    stated    that   this    policy   of

liberal admissibility of expert testimony                 extends        to      the

substantive     as      well     as     the     formal      qualification        of

experts." Waldorf       v.     Shuta,    142    F.3d     601,    625    (3d     Cir.

1998) (citing In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 741

(3d Cir. 1994)).

      Reliability requires that the expert's testimony is based on

the "methods and procedures of science" rather than on "subjective

belief   or   unsupported      speculation,"     and    that    the    "[p]roposed

testimony must be supported by appropriate validation . . .

." Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 590

(1993). Daubert announced a non-exhaustive list of factors that

bear on the inquiry of reliability: (1) whether the theory or

technique can be and has been tested, (2) whether the theory or

technique has been subjected to peer review, (3) the known or



                                         7
potential rate of error and the existence of and maintenance of

standards controlling the technique's operation, and (4) general

acceptance of the practice. Oddi v. Ford Motor Co., 234 F.3d 136,

144-45        (3d    Cir.    2000) (quoting Daubert,              509     U.S.   at    593-

97). "[A]ny         step    that    renders         the   analysis      unreliable     under

the Daubert factors                  renders              the expert's           testimony

inadmissible. This is true whether the step completely changes a

reliable methodology or merely misapplies that methodology." In re

Paoli     R.R.       Yard    PCB    Litig.,         35    F.3d   717,     745    (3d    Cir.

1994). However, reliability does not require correctness. Id. at

744. Rather, the party need only demonstrate "by a preponderance

of the evidence" that the expert's opinion bears adequate indicia

of reliability, not that it is objectively "true." Krys v. Aaron,

112 F. Supp. 3d 181, 190 (D.N.J. 2015).

        The    fit       requirement     "goes        primarily      to   relevance"      by

"requir[ing]         a    valid    scientific         connection     to    the   pertinent

inquiry as a precondition to admissibility." Daubert, 509 U.S. at

591-92. "In other words, the expert's testimony must be relevant

for   the      purposes     of     the   case       and   must   assist    the   trier    of

fact." Schneider, 320 F.3d at 404 (citations omitted).

        1. Qualifications of Mr. Penza

        Defendant argues that Mr. Penza is not qualified to offer

expert testimony in this instance because he has never been

involved in or worked in the food services industry. [Docket Item


                                                8
47-2, 10.] Additionally, Defendant asserts that Mr. Penza has never

provided safety or operational advice to a self-service buffet or

visited any other self-service buffet in Atlantic City. [Id.]

      However,     an    expert's    qualifications         should   be   assessed

“liberally,” recognizing that “a broad range of knowledge, skills,

and training qualify an expert as such.” In re Paoli, 35 F.3d at

741. Although Mr. Penza never worked specifically in the food

service industry, he has over fifty years of experience as a safety

engineer. [Docket Items 48-13, 26; 47-7, 84.] He designed and

supervised the construction of offices, laboratories, and food

processing, chemical, pharmaceutical, and industrial manufacturing

plants. [Docket Item 47-7, 84.] Additionally, he performed home

and   commercial    building      inspections         and   has   prepared   expert

reports regarding building failures, accident investigations, and

safety code compliance. [Id.] Therefore, for purposes of this

motion,   the    Court    finds     that       Mr.   Penza’s   safety-engineering

experience qualifies him as an expert in this instance.

      2. Reliability and fit of Mr. Penza’s Opinions

      The reliability test does not ask "whether a particular . .

. opinion has the best foundation or whether it is demonstrably

correct. Rather, the test is whether the particular opinion is

based on valid reasoning and reliable methodology." Oddi v. Ford

Motor Co., 234 F.3d 136, 145-46 (3d Cir. 2000). Defendant argues

that Mr. Penza’s testimony and opinions are “based solely on his


                                           9
own speculation . . . and subjective standard for which he has not

provided any supporting documentation.” [Docket Item 47-2, 12.]

However, in his expert report, Mr. Penza cited to ASTM Standards

Section 4.4 entitled “Mats and Runners” to support his opinion

that it is “good practice” in the restaurant industry to place

floor mats in locations prone to spills. [Docket Item 47-7, 67.]

By applying the standard to this case, Mr. Penza concluded that

Defendant’s   failure    to    provide      floor   mats    at    and   near    the

selfservice buffet was inconsistent with the ASTM Standard. [Id.]

This opinion is relevant to Plaintiffs’ claim that Defendant’s

negligence caused Mr. Spitko’s fall. Therefore, for purposes of

this motion, the Court will consider Mr. Penza’s opinion regarding

floor mats admissible.

     Although Mr. Penza cited ASTM Standards to support his opinion

regarding   the   use   of    floor   mats,    he   failed       to   provide   any

scientific justification or established methodology to support his

assertion that Defendant failed to provide adequate inspection and

supervision of the Buffet floor. [Docket Item 47-7, 22.] After

reviewing the surveillance video, Mr. Penza concluded that the

Buffet was “undermanned” and that the of lack of sufficient EVS

personnel   violated    industry      standards     and    contributed     to   Mr.

Spitko’s fall. [Docket Item 48-13, 30.] Mr. Penza asserts that the

Buffet must have at least two employees performing fifteen minute




                                       10
“sweep” inspections of the Buffet floor to comply with industry

standards. [Docket Item 47-7, 69.]

     However, Mr. Penza did not offer any scientific, technical,

or   specialized       knowledge   to   support    his   opinion     that     the

“fifteenminute sweep rule” is an industry standard. [Id.] He also

failed to set forth any evidence regarding whether the “fifteen-

minute sweep rule” has been tested or subject to peer review, the

existence   of   standards     controlling     this   rule,    or    a   general

acceptance of this rule. See Daubert, 509 U.S. at 593-97. Rather,

Mr. Penza only stated, “experience has determined that sweep logs

. . . should be kept” and “many court decisions resulted from a 15

minute notice rule” without providing these alleged cases. [Docket

Item 48-10, 20-21.] These statements are insufficient to satisfy

the reliability requirement of FED. R. EVID. 702 and Daubert.

     Therefore, the Court will not determine the admissibility of

Mr. Penza’s opinion regarding the industry standard for sweeps.

However, Plaintiffs’ counsel conceded that if Defendant followed

its own established policies and procedures, then it would have

complied with the industry standard. For purposes of this motion,

the Court will assume that Defendant’s policies and procedures

comply   with    the    industry   standard.      Therefore,   the       relevant

question that determines this motion is whether Plaintiffs have

adduced evidence from which a reasonable fact finder could find




                                        11
that Defendant failed to follow its policies and procedures when

the incident took place.

        B. Negligence

        This Court has diversity jurisdiction under 28 U.S.C § 1332,

and New Jersey law provides the rule of decision. In a negligence

action under New Jersey law, a plaintiff must establish “(1) that

the defendant owed a duty of care; (2) that the defendant breached

that     duty;   (3)     actual     and    proximate       causation;    and     (4)

damages.” Fernandes v. DAR Development Corp., 119 A.3d 878, 885-

86 (N.J. 2015). In this case, as a commercial premises owner,

Defendant owed Mr. Spitko, a business invitee, a duty to “guard

against any dangerous conditions on the property that the owner

either knows about or should have discovered, and to conduct a

reasonable         inspection       to         discover     latent       dangerous

conditions.” Stelluti v. Casapenn Enters., LLC, 1 A.3d 678, 691

(N.J. 2010) (citing Hopkins v. Fox & Lazo Realtors, 625 A.2d 1110

(N.J.    1993))(internal     citations         and   punctuation     omitted).   In

addressing the issue of breach, an injured plaintiff asserting a

business owner’s breach of duty of care must prove, “as an element

of   the   cause    of   action,    that       the   defendant    had   actual   or

constructive knowledge of the dangerous condition that caused the

accident.” Nisivoccia v. Glass Gardens, Inc., 818 A.2d 314, 316

(N.J. 2003). Constructive knowledge may be attributed where a

plaintiff    establishes     that    the       defendant   "had   the   reasonable


                                          12
opportunity to discover and correct the defect." Prioleau v.

Kentucky Fried Chicken, Inc., 85 A.3d 1015, 1022 (N.J. Super. Ct.

App. Div. 2014).

     However,      under   New   Jersey's       mode-of-operation     rule,    a

plaintiff is entitled to a rebuttable presumption of negligence,

without the burden of proving the premises owner's actual or

constructive notice of a hazardous condition, “when a substantial

risk of injury is inherent in a business operator's method of doing

business.” Nisivoccia, 818 A.2d at 317. That rule applies only “to

settings such as self-service or a similar component of the

defendant's business, in which it is reasonably foreseeable that

customers   will    interact     directly   with    products    or    services,

unassisted by the defendant or its employees.” Prioleau v. Kentucky

Fried Chicken, Inc., 122 A.3d 328, 330 (N.J. 2015). Although the

rule applies only to sections of a store that are affected by

selfservice operations, it is not limited to the produce aisle of

supermarkets or other traditional self-service areas. Id. at 338;

see also Ryder v. Ocean Cty. Mall, 774 A.2d 700, 702-704 (N.J.

Super. Ct. App. Div. 2001)(applying the rule to customer accidents

in areas in which patrons carried food and drinks). If the rule

applies, the burden shifts to the defendant, who must prove it

exercised   due    care.   Prioleau,      122    A.3d   at   338.    Absent   an

explanation by the defendant free from factual dispute, the issue




                                     13
of due care is determined by the finder of fact. Bozza v. Vornado,

Inc., 200 A.2d 777, 779 (N.J. 1964).

     In this case, the Buffet where the incident took place is a

self-service establishment, allowing patrons to select and carry

food and beverages from the many service bars to the patrons’

seats. [Docket Item 48-13, 3.] This is a busy self-service buffet

serving about 700,000 patrons per year. [Docket Items 48-13, 37;

49, 14.] The accident occurred in a walkway in proximity of the

buffet bar over which patrons customarily carried their buffet

food. [Docket Item 48-13, 3.] Therefore, the Court finds that the

mode-of-operations rule applies easily in this instance.

     Although Defendant concedes that the mode-of-operations rule

may apply, Defendant argues it exercised due care, and therefore

defeated the inference of negligence, by employing reasonable

policies,   procedures,   and   practices   for   the   inspection   and

maintenance of the Buffet. [Docket Item 47-2, 24.] Defendant

asserts that all Buffet employees must monitor and report any

spills on the floor. [Docket Item 47-1, ¶ 23.] More specifically,

Defendant claims that it typically assigns two EVS employees and

a restaurant employee known as a “line wiper” to monitor the Buffet

during the dinner shift. [Docket Item 47-2, 25.] EVS employees

must inspect and clean the Buffet’s food lines, dining room,

walkways, and bathrooms. [Id. at 22:11-18.] The line wiper’s duties

include walking around the Buffet and navigating through the Buffet


                                  14
line to ensure the cleanliness of the area. [Rello Dep. 27:7-9.]

Additionally, the Buffet manager’s duties include ensuring that

the Buffet floor is clean at all times. [Docket Item 47-1, ¶¶ 21–

22.]

       Defendant asserts that on the night of the incident, it

complied with its policies and procedures, and therefore exercised

due    care   that   defeats   the   mode-of-operations   inference   of

negligence. Defendant argues that it assigned two EVS employees,

Rupert Mills and Oscar Flores, to monitor and clean the Buffet

floor the night of the incident. [Docket Item 47-2, 31.] Defendant

contends that Plaintiffs’ expert Mr. Penza conceded that it was

“probably true” that he could not identify any fifteen-minute

interval in the half hour leading up to Mr. Spitko’s fall in which

Rupert Mills was not walking through the Buffet area. [Docket Item

47-2, 31.] Additionally, Defendant refers to its employee time

sheet, which indicates that Defendant assigned Oscar Flores to

monitor the Buffet; the sheet, however, does not indicate that

Rupert Mills was also assigned to the Buffet area. [Docket Item

47-9, 107.] Finally, Defendant claims that according to the Buffet

manager, the Buffet employs a “line wiper” who, on night shifts,

walks through the buffet line to ensure cleanliness of the area.

[Docket Item 47-2, 24.] However, Defendant failed to offer evidence

that the Buffet employed a line wiper the night of the incident.




                                     15
      Plaintiffs argue that Defendant failed to prove it exercised

due   care     because    the   alleged      precautionary      and   maintenance

activities Defendant claims were not actually provided the night

of Mr. Spitko’s fall. [Docket Item 48, ¶¶ 19–33.] Plaintiffs assert

that the one-hour long surveillance video before, during, and after

the   incident      revealed    only   one    EVS   employee,     Rupert    Mills,

circulating the Buffet. [Docket Item 48-13, 29.] Mr. Penza did not

see the other EVS employee, Oscar Flores, conduct any sweeps of

the   area    and   the   employee     appeared     only   at   the   end   of   the

surveillance video. Therefore, there is evidence from which a

reasonable jury could find that Defendant did not comply with its

standard policies and procedures the night of the incident because

only one EVS employee performed sweeps of the Buffet area.

      Additionally, Plaintiffs state that the Buffet only utilized

precautionary floor mats along the taco and seafood stations.

[Docket Items 48, ¶ 61; 49-2, ¶ 61.] Plaintiffs’ safety engineering

expert, Charles Penza, concluded that the Buffet’s lack of floor

mats and the inadequate supervision of the floor violated safety

procedures and created a slipping hazard. [Docket Item 48, 17.]

      There are genuine issues of material fact about whether

Defendant exercised reasonable care in inspecting the premises and

whether      Defendant    offered    sufficient      evidence    to   defeat     the

inference of negligence imposed by the mode-of-operations rule on

the date of the accident. Under New Jersey’s mode-of-operations


                                        16
rule, it is the function of the jury to determine the existence of

a dangerous condition and the reasonableness of defendant’s care.

Hopkins v. Fox & Lazo Realtors, 625 A.2d 1110, 1121 (N.J. 1993);

see also O'Shea v. K Mart Corp., 701 A.2d 475, 476 (N.J. Super.

Ct. App. Div. 1997) (holding that whether a store used due care

was a question of fact for the jury). Here, a reasonable jury could

conclude that given the self-service nature of its buffet and the

heavy    volume   of   Buffet   patrons,   Defendant   did   not   exercise

reasonable care in attempting to prevent slip-and-fall injuries on

the surface where Plaintiff fell. Therefore, Defendant's motion

for summary judgment will be denied in part.2

        C. Punitive Damages

        Defendant has also moved for summary judgment on Mr. Spitko’s

claim seeking punitive damages, arguing that “there can be no

dispute that Harrah’s took steps to remedy spills on the floor” at

the Buffet. [Docket Item 49, 13.] Under New Jersey’s Punitive

Damages Act,

        [p]unitive damages may be awarded to the plaintiff only
        if the plaintiff proves, by clear and convincing
        evidence, that the harm suffered was the result of the
        defendant's acts or omissions, and such acts or
        omissions were actuated by actual malice or accompanied
        by a wanton and willful disregard of persons who

2 Defendant seeks summary judgment as to Mrs. Spitko’s loss of
consortium claim on the basis that Mr. Spitko’s negligence claim
fails. [Docket Item 49, 12.] As the Court has denied Defendant’s
request for summary judgment on Mr. Spitko’s negligence claim, the
Court will also deny Defendant’s request for summary judgment on
Mrs. Spitko’s loss of consortium claim.

                                     17
        foreseeably might be harmed by those acts or omissions.
        This burden of proof may not be satisfied by proof of
        any degree of negligence including gross negligence.

N.J. STAT. ANN. § 2A:15-5.12(a). This statute provides that even

gross    negligence     will   not   suffice     to     make   punitive     damages

available.    Breeman     v.   Everingham      (In    re   Paulsboro    Derailment

Cases),    704    F.   App'x   78,   87    (3d   Cir.      2017).    Additionally,

“[p]unitive damages are unavailable . . . where a defendant knows

of a potentially hazardous situation and unsuccessfully takes

steps to remedy the situation. Id. at 88.

        Here, because Mr. Spitko does not assert a claim surpassing

gross negligence, punitive damages are unavailable. Mr. Spitko

asserts that Defendant exhibited “wanton and willful disregard of

persons” because Defendant filed forty-four slip-and-fall incident

reports    over   a    two-year   period.      [Docket     Item     48-12   ¶   126.]

Plaintiffs’ expert claims that twenty-eight to thirty-seven of

these reports documented falls caused by “wet, food or butter

substances” on the floor “in and around the Waterfront Buffet.”

[Id.; 44, ¶ 21.] However, Defendant’s disposition of Plaintiffs’

expert incited testimony conceding that some of these incident

reports documented falls that either did not occur in the Buffet

area or had unknown causes. [Penza Dep. 47-8, 41-91.] Therefore,

Plaintiffs’ estimation does not correctly identify the number of

falls that occurred in the Buffet as a result of slippery floors,




                                          18
nor is there any figure for the number of patrons claiming personal

injury due to Defendant’s negligence.

     Additionally, the Buffet serves at least 700,000 patrons per

year. [Docket Items 48-13, 37; 49, 14.] Taking the highest number

of relevant incident reports identified by Plaintiffs’ expert (37)

and assuming that all of those incidents occurred in the Buffet,

which Defendant denies, and assuming 1,400,000 Buffet patrons in

two years, only .00264% of patrons experienced some sort of

slipand-fall   incident   over   the   two-year   period.   This   low

probability of potential risk does not warrant a claim for punitive

damages. This is especially true where there is no data of the

number of reported incidents that caused personal injury due to

Defendant’s negligent maintenance of the Buffet floor.

     Defendant also asserts that all Buffet employees are required

to monitor and report any spills on the floor. [Docket Item 47-1,

¶ 23.] The Buffet staffs a line wiper and at least one EVS employee

to monitor and clean the Buffet floors during the dinner shift

[Docket Items 47-1, ¶ 33; 48, 19.] The evidence suggests that no

reasonable jury could find, by clear and convincing evidence, that

Defendant’s acts or omissions were actuated by actual malice or

accompanied by a wanton and willful disregard for the safety of

its Buffet patrons. Therefore, Defendant’s alleged negligence

falls short of what is required to sustain an award for punitive




                                  19
damages and the Court will grant Defendant’s motion for summary

judgment on Mr. Spitko’s claim for punitive damages.

V. CONCLUSION

     For the reasons stated above, the Court will deny Defendant’s

motion for summary judgment as to Defendant’s negligence and grant

Defendant’s motion dismissing Plaintiffs’ punitive damages claim.

Further Defendant’s application to preclude the expert opinions of

Plaintiffs’ proposed expert Charles Penza pursuant to Daubert and

Rule 702, FED. R. EVID., is granted in part and denied in part to

the extent set forth in Part IV.A, above. An accompanying Order

will be entered.



March 27, 2019                      s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                               20
